Citation Nr: 1744278	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal disability to include ulcerative colitis, irritable bowel syndrome (IBS), celiac disease, and gastroesophageal reflux disorder (GERD), claimed as due to herbicide exposure or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to January 1960 and from November 1960 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In October 2015, the Board denied service connection for a gastrointestinal disability. In an April 2016 Joint Motion for Partial Remand (JMPR), the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the October 2015 Board decision that denied service connection for a gastrointestinal disability and remanded the case to the Board for adjudication consistent with the Court's order. Subsequently, this issue was remanded by the Board for further development in June 2016 and March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a gastrointestinal disability, to include as secondary to his service-connected disabilities. For the reasons discussed below, there has not been substantial compliance with the March 2017 remand instructions. Therefore, another examination is required. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Subsequent to the March 2017 remand, a supplemental VA examination in April 2017, but that opinion is inadequate. In response to specific questions posed by the Board, the examiner merely stated that "Paragraphs a and b have already been answered as have the aggravation questions." The only inference that can be made from this statement is that the examiner was referencing the June 2016 VA examination opinion which was already determined by the Board to be inadequate. Since the opinion and rationale addressing the questions asked in the March 2017 remand were not addressed, a new supplemental opinion is required.  

Additionally, the April 2017 examiner did not fully discuss the April 2012 physician opinion. The April 2012 VA examination opinion stated the Veteran's gastrointestinal disorder may be interrelated with his service-connected disabilities. 

When addressing whether any gastrointestinal symptoms are related to the aortic aneurysm, the examiner noted the symptoms started before the surgery and did not seem to substantially worsen after the surgery. The basis for the opinion is flawed because in this context, aggravation is defined as any increase in severity. The question is whether the symptoms were aggravated at all. 

The April 2017 examiner also does not adequately consider the Veteran's report of symptoms and continuity of symptoms. The examiner repeatedly disregards the Veteran's statements to treating providers and VA examiners, implying that the Veteran's statements are only his reports of symptoms and do not show "chronicity or continuity of care." However, continuity of symptoms, which is obtained through the Veteran's report of symptoms, may also establish service connection and cannot be disregarded. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). 

Thus, another opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the examiner who conducted the April 2017 examination, or another appropriate examiner, to obtain a supplemental medical opinion to determine the nature and likely etiology of the Veteran's left knee disability. Copies of all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, to include a copy of this remand, the examiner is to address the following questions:

(a) Identify all currently diagnosed gastrointestinal conditions. 

(b) Is it at least as likely as not that any currently diagnosed gastrointestinal condition (to include celiac disease, IBS, ulcerative colitis, or GERD) began during service or is otherwise related to any incident, injury, or event of service?

(c) If the answer to (b) is no, is it at least as likely as not that any currently diagnosed gastrointestinal condition (to include celiac disease, IBS, ulcerative colitis, or GERD) was caused or aggravated by a service-connected disability (coronary artery disease; diabetes mellitus with peripheral neuropathy; pleural plaques; low back disability; gout; tinnitus; diabetic ulcers of the lower extremities; left elbow bursectomy; left frontal sinus fracture; right fifth metacarpal fracture; right ear hearing loss; right inguinal hernia; pilonidal cyst; chest scar; cataracts, and: aortic abdominal aneurysm? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner should consider, and discuss the April 2012 VA examination regarding service-connected diabetes mellitus and peripheral neuropathy that indicate the Veteran's gastrointestinal disorder may be interrelated with these service-connected. If the examiner disagrees with the April 2012 positive opinion, then the examiner should fully discuss why the opinion is incorrect.

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination. The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

The examiner should discuss and address the detailed history taken from the Veteran in the opinion. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner should so state, with a complete explanation in support of that finding.

The examiner must fully explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

If the opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

2. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

